DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 18 and 20 based on the Response filed on 02/16/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 1, 18 and 20 are amended with the features “only one privacy protection substrate and a plurality of support structures, wherein: the privacy protection substrate is provided with a plurality of first electrodes and a plurality of second electrodes arranged in an array, and the plurality of first electrodes and the plurality of second electrodes are distributed alternately”. However, the lower substrate of a privacy protection component can be integrated with the upper substrate of the display panel as the Case Law following:

    PNG
    media_image1.png
    246
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    854
    media_image2.png
    Greyscale

Kuroda (US 20130335648) discloses a display device comprising the display panel [the image display panel 10, see Fig. 3], which comprises: a first substrate 12a and a second substrate 12b arranged oppositely, and a privacy protection component 100, wherein the privacy protection component 100 comprises the liquid crystal layer 101 in Kuroda is filled between the panel substrates 102a and 102b, see Fig. 10. Kuroda disclose or teach a plurality of support structures 100Sa/100Sb below electrodes 105-1a/105-similar to the first electrode as shown in Fig. 5 of the instant application), and the plurality of support structures are hollow and each of the plurality of support structures is filled with liquid crystals (the barrier liquid crystal layer 101), not in empty space, which contains electrodes 105-3a1/105-3a2 electrodes formed in the empty space between the liquid crystal columns 100Sa/100Sb similar to the second electrode 1012 as shown in Fig. 5 of the instant application. Therefore, the support structures 100Sa, 100Sb formed with the barrier liquid crystal layer 101 of Kuroda are equivalent to the claimed plurality of hollow support structures.to fill liquid crystal inside, not outside to the empty space.  However, Kuroda discloses the privacy protection component 100 includes two substrates 12a/12b, then fails to disclose the amended features “only one privacy protection substrate and a plurality of support structures”. It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 102b/103b of the privacy protection component and upper substrate 12a of the liquid crystal layer 10 in Kuroda”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).  That means that is obvious the lower substrate 102b/103b and upper substrate 12a integrally become one substrate of the display panel similar to Fig. 5 of the instant application. Therefore, the privacy protection component 100 includes only one privacy protection substrate 102a. 

    PNG
    media_image3.png
    197
    335
    media_image3.png
    Greyscale

You et al. (US 2019/0137804) disclose the anti-peeping assembly 00 can be arranged on a display device (not shown in FIG. 1) to prevent peeping of information displayed on the display device [0068], wherein the anti-peeping assembly 00 comprising privacy protection substrates 001/002.  It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 001 of the anti-peeping assembly with the display device (not shown in FIG. 1) in You [0068]”, the lower substrate 001 and the display device (not shown in FIG. 1) integrally become one device similar to Fig. 5 of the instant application. Therefore, the anti-peeping assembly includes only one privacy protection substrate 102a. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6-8, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 20130335648).

    PNG
    media_image1.png
    246
    986
    media_image1.png
    Greyscale

   
    PNG
    media_image2.png
    230
    854
    media_image2.png
    Greyscale

Regard to claims 1, 8 and 17, Kuroda discloses a display device comprising the display panel [the image display panel 10, see Fig. 3], which comprises: 
a first substrate 102a and a second substrate 102b arranged oppositely, and 
a privacy protection component, 
wherein the privacy protection component [see Fig. 10, the barrier liquid crystal panel 100 for forming a parallax barrier] comprises: 
a privacy protection substrate 102a and 
a plurality of support structures [an image display control with a barrier liquid crystal layer 101 to form the slits 100S for shielding light by panel substrates 102a and 102b made of glass, acrylic or the like], 
wherein 
the privacy protection component 100 is located on a side of the first substrate 12a remote from the second substrate 12b, and 
the plurality of support structures are located between the first substrate 12a and the privacy protection substrate 102a,  
wherein: 
the privacy protection substrate 102a is provided with a plurality of first electrodes 105-1 and a plurality of second electrodes 105-3 arranged in an array, and 
the plurality of first electrodes 105-1 and the plurality of second electrodes 105-3 are distributed alternately;  
the plurality of support structures 100s are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [opening widths for light transmission]; and 
the plurality of support structures 100s are located on the plurality of first electrodes 105-1 respectively and only on the plurality of first electrodes 105-1 and extend away from the privacy protection substrate 102a. 

Kuroda fails to disclose only one privacy protection substrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 102b/103b of the privacy protection component and upper substrate 12a of the liquid crystal layer 10 in Kuroda”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).  That means that is obvious the lower substrate 102b/103b and upper substrate 12a integrally become one substrate of the display panel similar to only one privacy protection substrate 102a. 

Regard to claims 2 and 11, Kuroda discloses the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate 61 is smaller than or equal to that of each first electrode 105-1 on the privacy protection substrate.

Regard to claims 6 and 15, Kuroda discloses the privacy protection component, wherein a material of the support structure comprises a transparent material (abstract).  

Regard to claims 7 and 16, Kuroda discloses the privacy protection component, wherein the plurality of first electrodes and the plurality of second electrodes are made of a same material, a material of the plurality of first electrodes is a transparent conductive material, and a material of the plurality of second electrodes is a transparent conductive material (abstract).  

2.	Claims 1-2, 6, 8, 11, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by You et al. (US 2019/0137804) as IDS provided.

    PNG
    media_image3.png
    197
    335
    media_image3.png
    Greyscale

Regard to claims 1, 8 and 17, You et al. disclose a display device comprising the display panel, wherein the display panel comprises a first substrate 002 and a second substrate 001 arranged oppositely, and the privacy protection component, wherein: the privacy protection component is located on a side of the first substrate remote from the second substrate, and the plurality of support structures are located between the first substrate and the privacy protection substrate, wherein a privacy protection component, comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array,  
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate.

Regard to claim 18, You et al. disclose an adjusting method of a privacy protection component, the privacy protection component comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array, and 
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate; 
the adjusting method comprising: 
applying no electric field between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in an opaque dark state. [In response to the anti-peeping assembly 00 being in the anti-peeping mode, the same voltage is applied to each second electrode 005 and the first electrode 004 and different voltages are applied to each transmission electrode 006 and the first electrode 004 or voltages are not applied to all transmission electrodes 006. Then the voltage difference between the first electrode 004 and each second electrode 005 is zero, and the voltage difference between the first electrode 004 and each transmission electrode 006 can be the pre-set voltage difference whose magnitude is a pre-set threshold. Therefore, there is no electrical field between the first electrode 004 and each second electrode 005, and there is an electrical field between the first electrode 004 and each transmission electrode 006, such that the polymer liquid crystal particles between the first electrode 004 and each second electrode 005 do not deflect, while the polymer liquid crystal particles between the first electrode 004 and each transmission electrode 006 deflect. The anti-peeping assembly 00 herein can be as shown in FIG. 9 [0079]].

only one privacy protection substrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 001 of the anti-peeping assembly with the display device (not shown in FIG. 1) in You [0068]”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).  That means that is obvious the lower substrate 001 and the display device (not shown in FIG. 1) integrally become one device similar to Fig. 5 of the instant application. Therefore, the anti-peeping assembly includes only one privacy protection substrate 102a. 

Regard to claims 2 and 11, You et al. disclose, the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate is smaller than or equal to that of each first electrode 006 on the privacy protection substrate.

Regard to claims 6 and 15, You et al. disclose the privacy protection component, wherein a material of the support structure comprises a transparent material. 

    PNG
    media_image4.png
    206
    660
    media_image4.png
    Greyscale

Regard to claim 19, You et al. disclose the adjusting method of a privacy protection component further comprising: applying an electric field with a set intensity between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in a light-transmissive state with a set transmittance, see above.  [In response to the anti-peeping assembly 00 being in the non-anti-peeping mode, different voltages are applied to each second electrode 005 and the first electrode 004 and the same voltage is applied to each transmission electrode 006 and the first electrode 004, or voltage is applied only to the first electrode 004 but not to the second electrodes 005 and the transmission electrodes 006. Then the voltage differences between the first electrode 004 and each second electrode 005 and between the first electrode 004 and each transmission electrode 006 can both be the pre-set voltage difference, whose magnitude is the pre-set threshold. Thus there is an electrical field between the first electrode 004 and each second electrode 005 and there is an electrical field between the first electrode 004 and each transmission electrode 006, and all polymer liquid crystal particles in the liquid crystal layer 003 deflect. The anti-peeping assembly 00 at this time can be as shown in FIG. 13, in which light is incident from the first substrate 001 into the liquid crystal layer 003 and penetrates the liquid crystal layer 003 to come out from the second substrate 002 [0080]].

3.	Claims 1-2, 6, 8, 11, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170261781) in view of You et al. (US 2019/0137804) as IDS provided.

    PNG
    media_image5.png
    562
    921
    media_image5.png
    Greyscale

Regard to claims 1, 8, 17 and 20, Lee et al. disclose a display device comprising
a display panel 2190 comprising: a first substrate [an upper substrate 2115] and a second substrate [a lower substrate 2111] arranged oppositely [the display apparatus may include a liquid crystal display apparatus (LCD), a plasma display panel apparatus (PDP), a field emission display apparatus (FED), an electroluminescence display apparatus (ELD), and organic light emitting diodes (OLED) [0003]], and 
a privacy protection component [a flexible light control apparatus 200, Fig. 19, wherein the plurality of support structures are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals with the second liquid crystal unit 240, and the outside of each of the plurality of support structures is not filled with liquid crystals with the walls 270], 
wherein: 
the privacy protection 200 component is located on a side of the first substrate 2115 remote from the second substrate 2111, and the plurality of support structures [the light control apparatus 200 includes the wall 270 which is disposed on the first liquid crystal unit 230 and positioned in the second liquid crystal unit 240] are located between the first substrate 2115 and a privacy protection substrate [a first substrate 211 and a second substrate 221]. 
the privacy protection component, comprising: only one privacy protection substrate 221 and a plurality of support structures [the second liquid crystal unit 240], It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 211 of the privacy protection component and upper substrate 2115 of the display panel 2190”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). That means that is obvious the lower substrate 211 and upper substrate 2115 integrally become one device similar to Fig. 5 of the instant application. Therefore, the anti-peeping assembly includes only one privacy protection substrate 211

However, Lee et al. fail to disclose the feature of claim 1.

You et al. disclose display device comprising a display panel and a privacy protection component [When a user is viewing information on a display device, in order to prevent other users from peeping the information displayed on the display device [0003], an anti-peeping assembly can be arranged on the display device, which obviously comprises: a first substrate and a second substrate arranged oppositely], wherein the privacy protection component comprising: 
only one privacy protection substrate 002 [It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 001 of the anti-peeping assembly with the display device (not shown in FIG. 1) in You [0068]”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).  That means that is obvious the lower substrate 001 and the display device (not shown in FIG. 1) integrally become one device similar to Fig. 5 of the instant application. Therefore, the anti-peeping assembly includes only one privacy protection substrate 102a].
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array,  
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate.


Regard to claim 9, Lee et al. teach the display panel,wherein a black matrix 2140 is arranged on a side of the first substrate 2115 close to the second substrate 2111, and positions of the plurality of support structures are disposed corresponding to a position of the black matrix.   

Regard to claim 10, Lee et al. teach the display panel, wherein orthogonal projections of the plurality of support structures 240/270 on the first substrate 2115 are located within an orthogonal projection region of the black matrix 2114 on the first substrate 2115.  

Regard to claims 2 and 11, You et al. disclose, the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate is smaller than or equal to that of each first electrode 006 on the privacy protection substrate.

Regard to claims 6 and 15, You et al. disclose the privacy protection component, wherein a material of the support structure comprises a transparent material. 

    PNG
    media_image4.png
    206
    660
    media_image4.png
    Greyscale


4.	Claims 1-2, 6-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170261781) in view of Kuroda (US 20130335648).

    PNG
    media_image5.png
    562
    921
    media_image5.png
    Greyscale

Regard to claims 1, 8, 17 and 20, Lee et al. disclose a display device comprising
a display panel 2190 comprising: a first substrate [an upper substrate 2115] and a second substrate [a lower substrate 2111] arranged oppositely [the display apparatus may include a liquid crystal display apparatus (LCD), a plasma display panel apparatus (PDP), a field emission display apparatus (FED), an electroluminescence display apparatus (ELD), and organic light emitting diodes (OLED) [0003]], and 
a privacy protection component [a flexible light control apparatus 200, Fig. 19, wherein the plurality of support structures are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals with the second liquid crystal unit 240, and the outside of each of the plurality of support structures is not filled with liquid crystals with the walls 270], 
wherein: 
the privacy protection 200 component is located on a side of the first substrate 2115 remote from the second substrate 2111, and the plurality of support structures [the light control apparatus 200 includes the wall 270 which is disposed on the first liquid crystal unit 230 and positioned in the second liquid crystal unit 240] are located between the first substrate 2115 and a privacy protection substrate [a first substrate 211 and a second substrate 221]. 
the privacy protection component, comprising: only one privacy protection substrate 221 and a plurality of support structures [the second liquid crystal unit 240], It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 211 of the privacy protection component and upper substrate 2115 of the display panel 2190”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). That means that is obvious the lower substrate 211 and upper substrate 2115 integrally become one device similar to Fig. 5 of the instant application. Therefore, the anti-peeping assembly includes only one privacy protection substrate 211

However, Lee et al. fail to disclose the feature of claim 1.

Kuroda discloses a display device comprising the display panel [the image display panel 10, see Fig. 3], which comprises: 
a first substrate 102a and a second substrate 102b arranged oppositely, and 
a privacy protection component, 
wherein the privacy protection component [see Fig. 10, the barrier liquid crystal panel 100 for forming a parallax barrier] comprises: 
only one privacy protection substrate 102a [It would have been obvious to one of ordinary skill in the art at the time the invention was made “to get integrated of the lower substrate 102b/103b of the privacy protection component and upper substrate 12a of the liquid crystal layer 10 in Kuroda”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).  That means that is obvious the lower substrate 102b/103b and upper substrate 12a integrally become one substrate of the display panel similar to Fig. 5 of the instant application. Therefore, the privacy protection component 100 includes only one privacy protection substrate 102a]; 
a plurality of support structures [an image display control with a barrier liquid crystal layer 101 to form the slits 100S for shielding light by panel substrates 102a and 102b made of glass, acrylic or the like], 
wherein 
the privacy protection component 100 is located on a side of the first substrate 12a remote from the second substrate 12b, and 
the plurality of support structures are located between the first substrate 12a and the privacy protection substrate 102a,  
wherein: 
the privacy protection substrate 102a is provided with a plurality of first electrodes 105-1 and a plurality of second electrodes 105-3 arranged in an array, and 
the plurality of first electrodes 105-1 and the plurality of second electrodes 105-3 are distributed alternately;  
the plurality of support structures 100s are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [opening widths for light transmission]; and 
the plurality of support structures 100s are located on the plurality of first electrodes 105-1 respectively and only on the plurality of first electrodes 105-1 and extend away from the privacy protection substrate 102a. 

Regard to claims 2 and 11, Kuroda discloses the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate 61 is smaller than or equal to that of each first electrode 105-1 on the privacy protection substrate.

Regard to claims 6 and 15, Kuroda discloses the privacy protection component, wherein a material of the support structure comprises a transparent material (abstract).  



Regard to claim 9, Lee et al. teach the display panel,wherein a black matrix 2140 is arranged on a side of the first substrate 2115 close to the second substrate 2111, and positions of the plurality of support structures are disposed corresponding to a position of the black matrix.   

Regard to claim 10, Lee et al. teach the display panel, wherein orthogonal projections of the plurality of support structures 240/270 on the first substrate 2115 are located within an orthogonal projection region of the black matrix 2114 on the first substrate 2115.  

5.	Claims 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20190137804) as IDS provided [or Kuroda (US 20130335648) or Lee et al. (US 20170261781) in view of You et al. (US 2019/0137804) as IDS provided or Lee et al. (US 20170261781) in view of Kuroda (US 20130335648)] applied to claims 1-2, 8 and 11 in further view of Kim et al. (US20160161787).

You et al. or Kurada fail to disclose the privacy protection component, wherein (a) a height of the support structure is 2µm to 3µm (claims 2 and 12); (b) a diameter or diagonal length of a cross-section of the support structure is 9µm to 10µm (claims 3 and 13); (c) a cross-sectional area of the support structure at both ends is greater than that in the middle (claims 5 and 14),


    PNG
    media_image6.png
    174
    563
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    179
    557
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as You et al. or Zhao or Nakanishi et al. or Kuroda disclosed with (a) a height of the support structure is 2µm to 3µm; (b) a diameter or diagonal length of a cross-section of the support structure is 9µm to 10µm; (c) a cross-sectional area of the support structure at both ends is greater than that in the middle for securing high stability and chemical resistance, avoiding haze, having low operating voltage, and having improved optical (abstract) as Kim et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871